UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (97.8%) 1 Consumer Discretionary (14.4%) Virgin Media Inc. 7,798,700 196,215 Comcast Corp. Class A Special Shares 8,941,200 191,699 *,2 Buck Holdings LP Private Placement NA 182,464 Home Depot Inc. 4,492,800 165,200 Staples Inc. 5,900,600 131,642 Comcast Corp. Class A 5,353,700 121,797 * Toll Brothers Inc. 5,720,000 115,773 3 MDC Holdings Inc. 3,137,926 96,993 CBS Corp. Class B 3,885,300 77,045 TJX Cos. Inc. 1,569,200 74,364 Time Warner Cable Inc. 873,800 59,270 News Corp. Class A 3,041,200 45,679 * DIRECTV Class A 950,000 40,271 Time Warner Inc. 1,157,100 36,391 Lowe's Cos. Inc. 1,375,000 34,100 * Lear Corp. 314,000 33,168 Ross Stores Inc. 504,100 32,867 * TRW Automotive Holdings Corp. 549,700 32,795 Viacom Inc. Class B 784,140 32,581 * Kohl's Corp. 610,000 30,976 Gap Inc. 1,507,800 29,055 ^ Garmin Ltd. 850,000 26,206 * Ford Motor Co. 1,612,600 25,721 * NVR Inc. 32,904 25,172 Gannett Co. Inc. 1,632,909 24,069 Fortune Brands Inc. 377,500 23,284 Macy's Inc. 1,004,400 23,252 * Royal Caribbean Cruises Ltd. 441,200 19,810 * Office Depot Inc. 3,038,600 15,953 Foot Locker Inc. 750,000 13,395 * General Motors Co. 359,600 13,122 Consumer Staples (6.7%) CVS Caremark Corp. 3,648,300 124,772 Japan Tobacco Inc. 26,598 99,740 Sysco Corp. 3,026,500 88,192 Archer-Daniels-Midland Co. 2,656,200 86,778 Molson Coors Brewing Co. Class B 1,770,300 82,974 Procter & Gamble Co. 1,086,400 68,584 BRF - Brasil Foods SA 3,839,000 62,987 Bunge Ltd. 695,400 47,336 Safeway Inc. 1,797,200 37,184 Unilever NV 1,218,766 36,040 * Constellation Brands Inc. Class A 1,720,060 33,060 Kimberly-Clark Corp. 490,000 31,718 Altria Group Inc. 1,246,755 29,311 Sara Lee Corp. 1,419,278 24,085 BRF - Brasil Foods SA ADR 1,388,400 23,117 * Smithfield Foods Inc. 1,150,400 22,905 Kroger Co. 758,700 16,236 Energy (11.0%) Apache Corp. 1,281,900 153,008 * Southwestern Energy Co. 3,221,800 127,261 Statoil ASA ADR 5,120,100 125,033 Chevron Corp. 1,114,900 105,837 Canadian Natural Resources Ltd. 2,244,200 99,912 Noble Corp. 2,491,500 95,300 Devon Energy Corp. 1,055,932 93,651 * Weatherford International Ltd. 3,590,900 85,176 Marathon Oil Corp. 1,643,500 75,108 Consol Energy Inc. 1,502,900 74,694 Inpex Corp. 10,812 70,507 Anadarko Petroleum Corp. 908,000 69,989 ConocoPhillips 871,900 62,306 Hess Corp. 561,655 47,246 * Forest Oil Corp. 1,154,400 44,791 * Newfield Exploration Co. 608,200 44,502 Nexen Inc. 1,750,000 44,012 Baker Hughes Inc. 582,800 39,928 Ensco plc ADR 724,700 39,380 Occidental Petroleum Corp. 109,600 10,596 Exchange-Traded Funds (1.1%) ^,4 Vanguard Value ETF 1,689,100 92,647 4 Vanguard Total Stock Market ETF 892,000 59,104 Financials (20.6%) Wells Fargo & Co. 15,537,900 503,739 JPMorgan Chase & Co. 7,002,250 314,681 ACE Ltd. 4,120,300 253,769 Ameriprise Financial Inc. 3,880,400 239,227 Unum Group 6,269,900 156,371 BlackRock Inc. 660,000 130,693 Bank of America Corp. 9,392,900 128,965 Invesco Ltd. 5,101,454 126,210 Principal Financial Group Inc. 3,692,100 120,990 * UBS AG 5,871,200 105,447 TD Ameritrade Holding Corp. 4,894,300 99,942 Goldman Sachs Group Inc. 569,900 93,247 Weyerhaeuser Co. 2,861,200 66,323 Travelers Cos. Inc. 1,131,200 63,641 PNC Financial Services Group Inc. 1,025,600 61,536 Banco Santander Brasil SA ADR 4,600,000 53,360 Morgan Stanley 1,776,800 52,238 BB&T Corp. 1,509,600 41,725 Capital One Financial Corp. 750,000 36,120 Fifth Third Bancorp 2,369,900 35,240 * UBS AG 1,810,700 32,470 * Berkshire Hathaway Inc. Class B 385,000 31,474 * Citigroup Inc. 6,405,000 30,872 Comerica Inc. 602,300 23,008 Allstate Corp. 388,400 12,095 Health Care (12.7%) Pfizer Inc. 17,318,700 315,547 UnitedHealth Group Inc. 5,216,600 214,141 * Amgen Inc. 3,277,100 180,503 CIGNA Corp. 3,614,500 151,881 Johnson & Johnson 2,415,000 144,345 Medtronic Inc. 3,193,000 122,356 McKesson Corp. 1,593,900 119,813 Daiichi Sankyo Co. Ltd. 4,671,000 101,305 Teva Pharmaceutical Industries Ltd. ADR 1,848,000 100,993 Covidien plc 1,602,700 76,080 * Gilead Sciences Inc. 1,666,600 63,964 AstraZeneca plc ADR 1,211,420 59,238 Roche Holding AG 349,438 53,135 * Health Net Inc. 650,000 18,545 Merck & Co. Inc. 312,400 10,362 Industrials (9.1%) * Delta Air Lines Inc. 19,477,300 227,300 Pentair Inc. 4,098,800 148,254 Dover Corp. 2,072,600 132,854 Textron Inc. 4,912,400 129,147 General Electric Co. 3,910,200 78,751 Northrop Grumman Corp. 1,076,167 74,578 * Fiat Industrial SPA 5,250,000 71,054 Honeywell International Inc. 1,148,900 64,350 Parker Hannifin Corp. 704,700 63,007 United Parcel Service Inc. Class B 717,000 51,351 Eaton Corp. 467,300 50,450 Ingersoll-Rand plc 1,045,000 49,324 Tyco Electronics Ltd. 1,031,400 37,368 * Terex Corp. 883,600 28,655 Raytheon Co. 442,300 22,111 SPX Corp. 156,292 12,250 Information Technology (12.8%) *,3 Arrow Electronics Inc. 7,740,250 292,581 * Cisco Systems Inc. 8,867,300 187,543 Corning Inc. 7,340,400 163,030 Microsoft Corp. 5,122,600 142,024 Hewlett-Packard Co. 2,710,100 123,824 ASML Holding NV ADR 2,859,000 120,107 Western Union Co. 5,645,700 114,495 QUALCOMM Inc. 2,022,800 109,494 * Lam Research Corp. 2,144,500 106,989 Accenture plc Class A 1,773,700 91,292 * Dell Inc. 5,074,896 66,786 * Flextronics International Ltd. 7,533,700 60,194 Texas Instruments Inc. 1,687,600 57,227 Avago Technologies Ltd. 1,869,400 53,671 * Check Point Software Technologies Ltd. 894,900 39,868 Intel Corp. 1,142,400 24,516 Materials (5.8%) * Owens-Illinois Inc. 4,074,800 120,166 Potash Corp. of Saskatchewan Inc. 631,800 112,321 Agrium Inc. 1,028,278 90,890 Monsanto Co. 1,172,600 86,045 Rexam plc 14,262,963 77,988 HeidelbergCement AG 959,009 62,639 Dow Chemical Co. 1,700,000 60,316 Alcoa Inc. 2,676,700 44,353 Incitec Pivot Ltd. 8,650,485 37,285 Commercial Metals Co. 1,400,000 23,408 * LyondellBasell Industries NV Class A 556,600 20,004 Reliance Steel & Aluminum Co. 335,000 17,517 Steel Dynamics Inc. 950,000 17,290 Cliffs Natural Resources Inc. 163,600 13,981 CF Industries Holdings Inc. 69,994 9,452 Telecommunication Services (1.6%) AT&T Inc. 2,933,700 80,735 * Sprint Nextel Corp. 12,025,000 54,353 Vodafone Group plc ADR 1,206,000 34,202 CenturyLink Inc. 740,100 32,002 Verizon Communications Inc. 630,400 22,455 Utilities (2.0%) PG&E Corp. 1,998,500 92,491 Northeast Utilities 1,527,100 50,272 Constellation Energy Group Inc. 982,000 31,669 NiSource Inc. 1,700,200 31,658 Edison International 735,000 26,666 CMS Energy Corp. 1,149,000 22,406 UGI Corp. 711,400 22,302 Total Common Stocks (Cost $10,832,025) Market Value Coupon Shares ($000) Temporary Cash Investments (2.5%) 1 Money Market Fund (1.5%) 5,6 Vanguard Market Liquidity Fund 0.207% 202,192,000 202,192 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.8%) Banc of America Securities, LLC (Dated 01/31/11, Repurchase Value $116,301,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%, 01/01/26, and Federal National Mortgage Assn. 5.500%, 12/01/38) 0.220% 2/1/11 116,300 116,300 U.S. Government and Agency Obligations (0.2%) 7,8 Federal Home Loan Bank Discount Notes 0.250% 6/15/11 3,000 2,997 7,8 Freddie Mac Discount Notes 0.240% 3/14/11 25,000 24,994 Total Temporary Cash Investments (Cost $346,482) Total Investments (100.3%) (Cost $11,178,507) Other Assets and Liabilities-Net (-0.3%) 6 Net Assets (100%) A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $25,861,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 1.3%, respectively, of net assets. 2 Restricted security represents 1.3% of net assets. Shares not applicable for this private placement. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $26,826,000 of collateral received for securities on loan. 7 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 8 Securities with a value of $25,194,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. Windsor Fund futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2011 1340 85,921 (678) S&P 500 Index March 2011 166 53,220 2,037 S&P Midcap 400 Index March 2011 67 30,924 1,097 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 12,555,611 642,163 182,464 Temporary Cash Investments 202,191 144,291  Futures ContractsAssets 1 1,404   Total 12,759,207 786,454 182,464 1 Represents variation margin on the last day of the reporting period. Windsor Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended January 31, 2011: Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of January 31, 2010 206,299 Transfers out of Level 3 (24,846) Change in Unrealized Appreciation (Depreciation) 1,011 Balance as of January 31, 2011 182,464 E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2010 from Jan. 31, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Arrow Electronics 231,114  2,188  292,581 MDC Holdings Inc. 80,802   784 96,993 311,916 784 389,574 F. At January 31, 2011, the cost of investment securities for tax purposes was $11,178,507,000. Net unrealized appreciation of investment securities for tax purposes was $2,548,214,000, consisting of unrealized gains of $2,797,810,000 on securities that had risen in value since their purchase and $249,596,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (97.3%) 1 Consumer Discretionary (6.7%) Comcast Corp. Class A Special Shares 17,450,977 374,149 Carnival Corp. 7,733,286 345,755 CBS Corp. Class B 14,448,674 286,517 2 Wyndham Worldwide Corp. 9,925,032 279,191 2 Service Corp. International 21,527,536 186,644 * AutoZone Inc. 492,703 124,915 Gap Inc. 5,925,548 114,185 Omnicom Group Inc. 2,337,200 104,894 Lowe's Cos. Inc. 3,544,010 87,891 Stanley Black & Decker Inc. 1,001,900 72,818 Genuine Parts Co. 1,392,448 72,059 Newell Rubbermaid Inc. 2,568,300 49,440 Darden Restaurants Inc. 1,000,700 47,143 * Big Lots Inc. 1,476,000 46,922 JC Penney Co. Inc. 1,418,600 45,494 Home Depot Inc. 955,374 35,129 * Apollo Group Inc. Class A 847,900 34,993 * Sirius XM Radio Inc. 18,980,108 30,653 * General Motors Co. 627,200 22,886 Time Warner Cable Inc. 316,800 21,489 Johnson Controls Inc. 520,700 19,990 * Interpublic Group of Cos. Inc. 1,830,600 19,569 Hyundai Motor Co. 109,800 17,526 * Pulte Group Inc. 1,147,850 9,057 Comcast Corp. Class A 51,400 1,169 Time Warner Inc. 28,499 896 Limited Brands Inc. 27,200 795 * TRW Automotive Holdings Corp. 12,800 764 Hasbro Inc. 15,000 661 Viacom Inc. Class B 12,600 523 * Royal Caribbean Cruises Ltd. 7,900 355 Macy's Inc. 13,950 323 Walt Disney Co. 7,912 308 VF Corp. 1,900 157 Mattel Inc. 5,800 137 Foot Locker Inc. 4,800 86 * Liberty Media Corp. - Interactive 1,300 21 Consumer Staples (10.3%) Philip Morris International Inc. 12,952,853 741,421 Imperial Tobacco Group plc ADR 10,348,625 591,631 Diageo plc ADR 7,526,520 578,037 Wal-Mart Stores Inc. 6,330,100 354,929 Altria Group Inc. 12,435,907 292,368 CVS Caremark Corp. 8,452,724 289,083 Walgreen Co. 6,070,639 245,497 Sysco Corp. 5,407,019 157,561 Molson Coors Brewing Co. Class B 2,768,400 129,755 Procter & Gamble Co. 1,146,720 72,392 Kraft Foods Inc. 2,159,961 66,030 General Mills Inc. 1,754,200 61,011 PepsiCo Inc. 938,600 60,361 Avon Products Inc. 1,793,195 50,765 Safeway Inc. 1,111,700 23,001 Kimberly-Clark Corp. 172,400 11,160 Coca-Cola Enterprises Inc. 32,400 815 Tyson Foods Inc. Class A 42,600 701 Hormel Foods Corp. 13,300 657 Dr Pepper Snapple Group Inc. 17,900 634 Hershey Co. 10,500 490 Reynolds American Inc. 12,700 404 * Smithfield Foods Inc. 13,000 259 Coca-Cola Co. 4,100 258 Energy (11.9%) ConocoPhillips 18,001,089 1,286,358 Occidental Petroleum Corp. 7,570,757 731,941 Spectra Energy Corp. 27,756,611 728,056 Chevron Corp. 2,491,149 236,485 Apache Corp. 1,433,191 171,066 Royal Dutch Shell plc ADR 2,165,390 152,812 BP plc ADR 2,948,170 139,950 Devon Energy Corp. 1,307,460 115,959 Exxon Mobil Corp. 1,395,082 112,555 Halliburton Co. 2,136,540 96,144 Noble Corp. 2,509,478 95,987 EQT Corp. 1,629,600 78,530 Chesapeake Energy Corp. 2,325,800 68,681 Consol Energy Inc. 1,371,120 68,145 El Paso Corp. 3,381,150 53,693 * Transocean Ltd. 640,797 51,219 Valero Energy Corp. 1,843,800 46,759 * Cameron International Corp. 710,455 37,867 Total SA ADR 470,400 27,645 Marathon Oil Corp. 375,300 17,151 Cimarex Energy Co. 8,980 935 * Newfield Exploration Co. 10,880 796 Sunoco Inc. 5,500 233 National Oilwell Varco Inc. 1,100 81 Exchange-Traded Funds (1.0%) ^,3 Vanguard Total Stock Market ETF 3,197,800 211,886 ^,3 Vanguard Value ETF 2,511,200 137,740 Financials (19.6%) Wells Fargo & Co. 34,928,327 1,132,376 JPMorgan Chase & Co. 23,845,609 1,071,622 PNC Financial Services Group Inc. 11,807,981 708,479 Bank of America Corp. 45,855,555 629,597 American Express Co. 14,162,850 614,384 Capital One Financial Corp. 9,613,738 462,998 * Citigroup Inc. 92,138,202 444,106 State Street Corp. 8,847,400 413,351 XL Group plc Class A 12,734,632 291,878 * SLM Corp. 18,135,452 261,332 MetLife Inc. 3,424,042 156,718 Travelers Cos. Inc. 2,679,548 150,751 Ameriprise Financial Inc. 1,954,600 120,501 Morgan Stanley 3,629,985 106,722 Goldman Sachs Group Inc. 436,819 71,472 NYSE Euronext 2,149,843 68,386 Lincoln National Corp. 2,050,261 59,130 Chubb Corp. 947,999 54,918 Allstate Corp. 1,588,100 49,453 BB&T Corp. 1,726,100 47,709 ACE Ltd. 677,050 41,699 Unum Group 1,507,500 37,597 PartnerRe Ltd. 419,100 34,316 * Genworth Financial Inc. Class A 2,462,600 33,417 Prudential Financial Inc. 292,800 18,010 KeyCorp 1,712,982 15,246 Hartford Financial Services Group Inc. 446,000 12,390 SunTrust Banks Inc. 403,800 12,288 * Berkshire Hathaway Inc. Class B 19,900 1,627 US Bancorp 45,149 1,219 Torchmark Corp. 12,000 748 M&T Bank Corp. 8,400 726 Vornado Realty Trust 7,300 643 Assurant Inc. 16,300 639 American Financial Group Inc. 17,400 566 New York Community Bancorp Inc. 29,839 547 Ventas Inc. 9,800 543 Equity Residential 9,700 526 SL Green Realty Corp. 6,600 480 Kimco Realty Corp. 26,100 472 AvalonBay Communities Inc. 4,000 464 Fifth Third Bancorp 24,600 366 Aflac Inc. 6,100 351 * Arch Capital Group Ltd. 3,700 327 Rayonier Inc. 3,100 184 Raymond James Financial Inc. 5,000 181 Bank of New York Mellon Corp. 4,033 126 Legg Mason Inc. 2,900 96 RenaissanceRe Holdings Ltd. 1,100 72 HCP Inc. 1,100 41 Health Care (11.1%) Pfizer Inc. 54,870,768 999,745 Baxter International Inc. 11,364,168 551,048 Bristol-Myers Squibb Co. 17,615,014 443,546 Johnson & Johnson 6,895,400 412,138 * WellPoint Inc. 5,902,299 366,651 Quest Diagnostics Inc. 6,060,902 345,168 Merck & Co. Inc. 5,403,529 179,235 Medtronic Inc. 3,289,300 126,046 Abbott Laboratories 2,580,950 116,556 * Amgen Inc. 2,004,540 110,410 Covidien plc 1,699,590 80,680 UnitedHealth Group Inc. 1,934,951 79,430 * Gilead Sciences Inc. 1,634,200 62,721 * Forest Laboratories Inc. 1,476,000 47,616 Eli Lilly & Co. 1,309,900 45,545 * Thermo Fisher Scientific Inc. 700,030 40,091 Novartis AG ADR 545,100 30,449 * Humana Inc. 15,100 875 AmerisourceBergen Corp. Class A 18,490 663 Cardinal Health Inc. 5,900 245 CIGNA Corp. 5,600 235 Industrials (12.7%) Raytheon Co. 15,535,961 776,643 2 Cooper Industries plc 11,355,488 695,637 General Electric Co. 32,839,407 661,386 Honeywell International Inc. 10,995,161 615,839 ITT Corp. 8,813,102 519,268 Illinois Tool Works Inc. 7,876,230 421,300 Lockheed Martin Corp. 1,703,200 135,575 * Corrections Corp. of America 3,058,200 75,874 Dover Corp. 1,080,000 69,228 Norfolk Southern Corp. 1,068,300 65,369 General Dynamics Corp. 864,000 65,146 CSX Corp. 873,320 61,656 Emerson Electric Co. 882,800 51,979 Ingersoll-Rand plc 1,086,320 51,274 United Technologies Corp. 630,570 51,265 United Parcel Service Inc. Class B 569,860 40,813 Northrop Grumman Corp. 571,076 39,576 Tyco Electronics Ltd. 1,048,275 37,979 FedEx Corp. 330,500 29,851 Tyco International Ltd. 616,975 27,659 PACCAR Inc. 467,100 26,386 Rockwell Collins Inc. 374,210 24,002 Embraer SA ADR 675,700 22,298 Cummins Inc. 143,600 15,204 Boeing Co. 146,100 10,151 3M Co. 20,426 1,796 Eaton Corp. 9,900 1,069 Rockwell Automation Inc. 10,415 844 Parker Hannifin Corp. 9,000 805 * United Continental Holdings Inc. 30,600 777 Timken Co. 15,000 705 Avery Dennison Corp. 16,700 703 Joy Global Inc. 7,355 641 KBR Inc. 1,300 42 Information Technology (15.2%) International Business Machines Corp. 7,670,550 1,242,629 Microsoft Corp. 35,081,840 972,644 Hewlett-Packard Co. 16,583,117 757,683 Intel Corp. 32,648,900 700,645 Nokia Oyj ADR 36,951,173 395,378 Oracle Corp. 8,707,840 278,912 Xerox Corp. 21,332,300 226,549 * Cisco Systems Inc. 9,371,450 198,206 Mastercard Inc. Class A 483,000 114,234 Corning Inc. 4,673,500 103,798 * eBay Inc. 3,158,100 95,880 * Google Inc. Class A 145,880 87,581 CA Inc. 2,559,928 60,926 * Symantec Corp. 3,314,000 58,360 * EMC Corp. 2,320,000 57,745 Samsung Electronics Co. Ltd. 57,800 50,789 Computer Sciences Corp. 672,200 35,822 * Western Digital Corp. 957,700 32,581 * AOL Inc. 1,337,900 31,467 * Dell Inc. 1,587,900 20,897 Lender Processing Services Inc. 373,475 11,854 * Novellus Systems Inc. 21,100 761 * Lam Research Corp. 15,200 758 * IAC/InterActiveCorp 23,000 651 * Lexmark International Inc. Class A 18,400 641 Applied Materials Inc. 22,900 359 * Motorola Mobility Holdings Inc. 11,975 334 * Motorola Solutions Inc. 6,845 265 Jabil Circuit Inc. 5,100 103 Materials (2.8%) EI du Pont de Nemours & Co. 8,867,538 449,407 Ball Corp. 2,211,763 157,323 Nucor Corp. 1,889,500 86,747 Monsanto Co. 1,043,400 76,565 Dow Chemical Co. 1,885,300 66,890 Newmont Mining Corp. 1,194,900 65,803 Praxair Inc. 389,690 36,257 PPG Industries Inc. 387,000 32,616 Freeport-McMoRan Copper & Gold Inc. 215,500 23,436 Celanese Corp. Class A 382,500 15,870 Walter Energy Inc. 5,800 755 Lubrizol Corp. 5,780 621 Eastman Chemical Co. 4,550 422 Cliffs Natural Resources Inc. 4,000 342 Telecommunication Services (2.3%) Vodafone Group plc ADR 13,673,600 387,783 Verizon Communications Inc. 6,385,409 227,448 AT&T Inc. 7,721,507 212,496 * MetroPCS Communications Inc. 18,920 245 Qwest Communications International Inc. 29,300 209 Utilities (3.7%) Dominion Resources Inc. 11,870,214 516,829 2 CenterPoint Energy Inc. 22,708,713 366,746 Entergy Corp. 2,991,278 215,881 Edison International 2,149,600 77,987 Exelon Corp. 1,448,517 61,576 Public Service Enterprise Group Inc. 1,358,400 44,053 Sempra Energy 843,700 43,931 Oneok Inc. 13,600 801 Northeast Utilities 23,900 787 NiSource Inc. 41,550 774 CMS Energy Corp. 38,800 757 Ameren Corp. 24,500 695 Pinnacle West Capital Corp. 15,100 615 Integrys Energy Group Inc. 12,300 585 Wisconsin Energy Corp. 6,500 392 Duke Energy Corp. 7,500 134 UGI Corp. 3,000 94 Southern Co. 500 19 Total Common Stocks (Cost $29,649,539) Market Value Coupon Shares ($000) Temporary Cash Investments (2.6%) 1 Money Market Fund (2.4%) 4,5 Vanguard Market Liquidity Fund 0.207% 887,832,170 887,832 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 6,7 Freddie Mac Discount Notes 0.280% 2/1/11 70,000 70,000 6,7 Freddie Mac Discount Notes 0.240% 3/14/11 75 75 Total Temporary Cash Investments (Cost $957,907) Total Investments (99.9%) (Cost $30,607,446) Other Assets and Liabilities-Net (0.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $5,667,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.4% and 1.5%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Includes $5,797,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $70,075,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 35,267,050 68,314  Temporary Cash Investments 887,832 70,075  Futures ContractsAssets 1 4,005   Futures ContractsLiabilities 1 256   Total 36,159,143 138,389  1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index March 2011 2,825 181,139 2,140 S&P 500 Index March 2011 730 234,038 8,304 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2010 from Jan. 31, 2011 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) CenterPoint Energy Inc. 385,047  8,552 4,534 366,746 Cooper Industries plc 632,635  40,935 3,259 695,637 ITT Corp. 439,950  25,443 2,251 NA1 Quest Diagnostics Inc. 460,663  186,427 863 NA1 Service Corp. International 182,129  3,874 861 186,644 Wyndham Worldwide Corp. 397,614  114,787 1,411 279,191 2,498,038  380,018 13,179 1,528,218 1 Not applicable  At January 31, 2011, the security was still held, but the issuer was no longer an affiliated company of the fund. F. At January 31, 2011, the cost of investment securities for tax purposes was $30,607,446,000. Net unrealized appreciation of investment securities for tax purposes was $5,685,825,000, consisting of unrealized gains of $8,822,873,000 on securities that had risen in value since their purchase and $3,137,048,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDWINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDWINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: March 21, 2011 VANGUARD WINDSOR FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: March 21, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
